Leave to appeal is granted and the July 11, 1980 and July 16, 1980 orders of the Appellate Division are summarily vacated except as to paragraph one of the order of July 11,1980; and it is further
ORDERED that the Appellate Division is to accelerate the appeal now pending in that court; and it is further
ORDERED that the Superior Court, Chancery Division, Bergen County, accelerate the matter of Venturi v. General Motors Corporation (C-3206-79E); and it is further
ORDERED that jurisdiction is not retained.